Citation Nr: 1135364	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-27 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for residuals of a collarbone fracture.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from January 1973 to May 1973 and had subsequent periods of ACDUTRA and INACDUTRA through 1995.  National Guard personnel records document that as of May 20, 1995 the Appellant was assigned to the U.S. Army Reserve Control Group (Retired).  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2011, the Appellant testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Appellant submitted additional evidence with a waiver of RO initial consideration of such evidence.  The undersigned also granted the Appellant a 60-day abeyance period for the submission of additional evidence to support his claims.  That period of time has lapsed, and no additional evidence has been received.  Hence, the claims will be considered on the basis of the current record. 

During the February 2011 hearing, the Appellant testified that he was struck by lightning during service and since then he has experienced significant anxiety during lightning storms.  February 2011 transcript, at 5.  Therefore, the record reasonably raises the issue of entitlement to an acquired psychiatric disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Appellant did not sustain an injury, including a fracture, of his collarbone during active service.  

2.  The Appellant's left knee disability did not have onset during his active service, was not aggravated by his active service, and is not etiologically related to his active service.  

3.  The Appellant's hypertension did not have onset during his active service, was not aggravated during his active service, and is not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a collarbone fracture have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131, 1137, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Here, the VCAA duty to notify was satisfied by way of a letter sent to the Appellant in October 2008 that fully addressed all required notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Appellant of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that VA provide a medical examination or obtain a medical opinion with respect to a claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Appellant's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no requirement that "an indication that the disability or symptoms may be associated with the claimant's service" be shown by competent evidence.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (explaining that 38 U.S.C.A. § 5103A(d)(1) has three different evidentiary standards, competent evidence of a current disability or symptoms of such, sufficient medical evidence for the Secretary to decide the claim, and lay or medical evidence that indicates that the disability or symptoms may be associated with the veteran's service).  

In October 2008, the RO requested the Appellant's service treatment records.  On October 20, 2008 the RO received two envelopes containing the Appellant's original service treatment records.  In November 2008, the RO received additional copies of these records along with National Guard administrative records.  These records appear complete.  

In making this determination that his complete records have been associated with the claims file, the Board has given due consideration to the Appellant's relevant testimony that he had difficulty obtaining copies of his service treatment records.  February 2011 transcript, at 17-18, 21.  He testified that he had requested his records from other than VA, and been provided with the records of a different individual but not his own records.  Id. at 17-18.  He also testified that he thought he requested records from the National Personnel Records Center (NPRC) in St. Louis, Missouri and was provided with some but not all of his records and was told that some of the records had been lost or destroyed.  Id.  He also testified that he had not requested a copy of the service treatment records that are in VA's possession.  The undersigned informed the Appellant that he could file a Freedom of Information Act request with VA for a copy of the service treatment records in VA's possession.  February 2011 transcript, at 21.  The record does not reflect that the Appellant has filed such a request.  The Appellant's difficulties in obtaining a copy of his treatment records are not an indication that VA has less than complete service treatment records.  The Board has informed the Appellant of the actions necessary to obtain copies of his records and has no further duty in this regard.  

The RO has obtained all private treatment records identified by the Appellant for which he has provided authorization for release to VA.  Those records are associated with the claims file.  

In April 2010, VA afforded the Appellant a medical examination with regard to his claim of entitlement to service connection for a left knee disability.  The examiner relied on sufficient facts, those provided by the Appellant and the claims file, appears to have applied reliable medical principles to those facts, and provided a reasoned explanation for the medical etiology opinion.  The Board thus finds that the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). 

VA has not afforded the Appellant medical examinations or obtained medical opinions with regard to the claims of entitlement to service connection for hypertension and residuals of a collarbone fracture.  

As to the hypertension claim, there is no competent evidence of record showing that hypertension was incurred during a period of active service.  As will be explained in detail below, the evidence that has been presented does not rise to the threshold of indicating an association between the Appellant's hypertension and his reported lightning incident during service.  The record reflects that during a period of ACDUTRA in June 1989 the Appellant reported being "in a fox hold when lighting (sic) struck nearby."  DA Form 2173, Statement of Medical Examination and Duty Status, June 1989.  DA Form 2173 determined that the Appellant was struck by lightning in the line of duty.  The Appellant's remark that since the lightning event "it seems like things have been going wrong for me" is a statement too vague to satisfy the requirement of evidence of an association between any lightning event (including being near a lightning strike) during service and his hypertension.  See February 2011 transcript, at 10.  

First, his statements are not of the character described by the Veterans Court in McLendon - medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  In this regard he reports a faster heartbeat and anxiety which are not the same thing as hypertension - a permanent increase in blood pressure measurements.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).  In this regard, the Board notes that the Appellant's statement that "it seems like things have been going wrong with me" since the lightning event could apply to any condition.  

In making this determination, the Board notes that the Appellant's statements are similar to those of the appellant in Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the case in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained that there is no requirement that an indication of an association between a claimed disability or symptoms and the claimant's service may be associated with the claimant's service be shown by medical or competent evidence.  In Waters, the Federal Circuit stated as follows:  
   
At oral argument Waters contended that his conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of subsection B.  Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case.  If Congress had intended that requirement, presumably it would have explicitly so provided.  We reject Waters' theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues.  

Id. at 1278-79.  

The facts of the instant case are analogous to those noted by the Federal Circuit in Waters.  In Waters, the Federal Circuit concluded that the Appellant's generalized statement that his schizophrenia aggravated his hypertension was not sufficient to trigger VA's duty to seek a medical opinion on the issue.  Here, the Board concludes that the Appellant's generalized inference that his being struck by lightning (or being near a lightning strike) caused or aggravated his hypertension is not sufficient evidence to trigger VA's duty to seek a medical opinion on the issue.  In neither case do the assertions rise to the level, low that it may be, of an indication of an association between the in-service event or disease and hypertension.  

As to the collarbone fracture issue, the Board determines in this decision that a collarbone fracture did not occur during a period of active service.  In short, the second factor listed above - evidence establishing that an event, injury, or disease occurred in service - is not met as to this issue.  VA therefore has no duty to provide an examination with regard to this issue.

In Bryant v. Shinseki, 23 Vet. App. 488, the Veterans Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Effective August 23, 2011, VA issued a final rule that amended 38 C.F.R. § 3.103 and 38 C.F.R. § 20.706 to clarify that the hearing provisions in § 3.103, which were cited by the Court in Bryant, only apply to hearings before the AOJ and do not apply to hearings before the Board.  76 Fed. Reg. 52,527 (Aug. 23, 2011).  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  

Neither the Appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

B.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. §§ 101(22), (23), (24), 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (23), (24); see also 38 C.F.R. § 3.6, which defines active duty, active duty for training, and inactive duty for training.  

Only 'Veterans' are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a 'Veteran' based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

Similarly, to achieve 'Veteran' status and be eligible for service connection for disability claimed during INACDUTRA, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Claims based on a period of ACDUTRA, or for that matter, INACDUTRA, are never entitled to the presumption of service connection outlined in 38 C.F.R. § 3.307 and § 3.309 nor are they entitled to a presumption of soundness.  Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).  For claims based on aggravation of a condition during a period of active duty for training, or for that matter, inactive duty for training, there must be evidence showing that the condition worsened beyond its natural progression during the period of training and that the worsening was caused by the training.  Id. at 48.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Veterans Court and the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character").  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Id. at 1336.  
As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together leads the Board to the conclusion that the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation are the factors that should be considered when determining whether a non-expert nexus opinion or diagnosis is competent evidence.  





Left knee claim  

The April 2010 VA examiner provided an impression of moderate osteoarthritis of the left knee.  Therefore, the record establishes the  Appellant has a current left knee disability.  What remains to be established is that the current left knee disability is related to an event or injury that occurred during active service.

In his application for disability compensation, received in August 2008, the Appellant stated that his left knee disability began in June 1975, that he was treated for the condition from June 1975 to March 1976, and that this treatment was at an infantry aid station and by private physicians, Doctors McDaniel, McCarty, and Faulkner in Arkansas.  

The Appellant testified in February 2011 that he injured his left knee in an accident involving a helicopter and a machine gun.  February 2011 transcript, at 7-8.  Specifically, that he was in a helicopter when a storm came up, the helicopter hit the ground and tipped over, he had been carrying an M60 machine gun and a second bag containing an extra gun barrel, he jumped off of the helicopter and his left knee landed on the machine gun.  Id.  He testified that he told Don "H." that there was something wrong with his leg, a knot came up on his leg, and one of the medics carried him and the next day advised him as to recommended treatment.  Id. at 8.  He testified that his civilian physician treated the injury, the physician told him that the problem would not go away, and he has had problems with his left knee since that time.  Id. at 9-10.  

DA Form 2173, Statement of Medical Examination and Duty Status, documents that at 1300 hours on June 24, 1975 the Appellant complained of a knot coming up on his left leg, he was in field training at that time and that "No accident occurred."  It also states that this was witnessed by PSG H.  The nature and extent of the injury is listed as "Hematoma pie, tibial area, knot came up on leg (Left)."  He was seen on an outpatient basis at the 2/153 Infantry Aid Station at Fort Chaffee.  It was noted that the injury was incurred in the line of duty during a period of ACDUTRA. 

Private treatment records include a March 1976 letter on the letterhead of McCarty - Faulkner - McDaniel, P.A., in which Dr. McCarty stated that the doctor treated the Appellant between June 1975 and July 1975 for complaints of left leg pain.  Dr. McCarty stated that the Appellant had a pulled muscle of the left leg with hematoma formation, he was much improved as of June 30, 1975, and was discharged from the physician's care on July 7, 1975.  

Service treatment records include a May 1985 report of medical examination.  This report documents that he had a normal clinical evaluation of his lower extremities and spine and other musculoskeletal system.  In an associated report of medical history, the Appellant indicated that he did not then have nor had ever had "trick" or locked knee, bone, joint or other deformity, or arthritis, rheumatism, or bursitis.  An individual sick slip from June 1985 documents that the Appellant stepped in a hole and twisted his ankle and reported pain behind his knee.  An Ace bandage was applied, as well as Ben Gay.  Reference was to the left leg.  

The May 1985 report is evidence against the Appellant's claim because it tends to show that his 1975 injury, which is the injury that he has referred to as resulting in his current disability, did not result in a continuity of symptomatology.  By the Appellant's own account in the report of medical history, he had no knee disability.  

September 1979, March 1989, March 1993, and April 1995 reports of medical examinations document, that, at each of these times, the Appellant had a normal clinical evaluation of his lower extremities and spine and other musculoskeletal system.   In associated reports of medical history the Appellant indicated, at each of these times, that he did not then nor had ever had trick or locked knee, bone, joint or other deformity, or arthritis, rheumatism, or bursitis.  

The reports from March 1989, March 1993, and April 1995 tend to show that not only had the injury from 1975 resolved but the injury from June 1985 had resolved.  These reports are therefore evidence unfavorable to the Appellant's claim.  

Notes from February 2008 document that W. Barr, M.D. treated the Appellant for pain of both knees.  The Appellant had reported that his left knee started "popping" about 6 months earlier.  He reported that he had hurt his left knee years earlier when he was in the infantry.  He was assessed as suffering from arthritis and probable degenerative tear of the medial meniscus.  

In November 2008 treatment notes, Dr Barr listed the Appellant's complaint as left knee pain and stated that "[h]e originally hurt that knee at Camp Robinson which is over in Fort Smith and then he has hurt it off and on since that time."  In July 2009 treatment notes, Dr. Barr recorded the Appellant's report of an injury during service in the National Guard and his report that this is when his knee problems all started.  In September 2009 writing, Dr. Barr provided a diagnosis of arthritis of the left knee and probably a torn degenerative medial meniscus.  He did not provide a statement of etiology.  In the September 2009 writing Dr. McDaniel stated that the Appellant has had left knee problems since 1975 when he was seen by Dr. McDaniel.  

These reports from Dr. Barr and Dr. McDaniel are evidence favorable to the Appellant's claim because they are some evidence that the Appellant has had symptoms involving his left knee since the 1975 injury.  The evidence from these physicians, however, do not show that either physician had direct knowledge of the Appellant's symptoms during the time frame from 1976 to 2008.  Thus, the Board concludes that the Appellant's reports made many years after the 1975 injury are the source of information that the Appellant has had symptoms involving his left knee since 1975.  The Board now turns to evaluating those reports.  

The Appellant's reports of continuous symptoms involving his left knee since 1975 are inconsistent with his reports in the September 1979, March 1989, March 1993, and April 1995 reports of medical history.  While it could be argued that a "trick" or locked knee, which is what is preprinted on those medical history forms, is not the same as pain of the knee, the form also includes places to mark whether the person had ever had joint or other deformity, or arthritis, rheumatism, or bursitis.  The Board finds the reports comprehensive enough to expect that if there had been continuous symptoms of any kind, the Appellant would have indicated so in some manner.  

Those reports were made more contemporaneous to service and were not made in the context of seeking compensation benefits.  Thus, the accuracy of the reports are less susceptible to the effects of time on the Appellant's memory and his interest in obtaining benefits.  For these two reasons, the Board finds the earlier reports to be more probative of whether the Appellant had continuous symptoms, either since 1975 or since 1985, involving his left knee than the statements provided by the Appellant directly or through Dr. Barr and Dr. McDaniel, made after the Appellant filed his claim for VA compensation benefits.  

Neither Dr. Barr nor Dr. McDaniel provide any rationale for their statements that the Appellant's knee condition is related to his injury in service.  The statements are therefore not afforded any probative weight in the context of expert evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In April 2010 the Appellant underwent a VA compensation and pension (C&P) examination of his left knee.  The examiner indicated that he had reviewed the Appellant's claims file.  He noted the Appellant's report of striking his knee on a machine gun during service.  

Physical examination of the left knee revealed a stable knee with less than normal range of motion.  He had  tenderness on the medial joint line and pain on McMurray's test.  Radiology imaging showed mild arthritis of  the left patellofemoral joint and moderate narrowing of the medial compartment. Impression was moderate arthritis of the left knee.  

As to a nexus opinion, the examiner stated that it is less likely than not that his left knee condition is related to his injury from 1975.  He explained that the Appellant was seen for the knee at the end of June 1975, diagnosed with a pulled muscle and a hematoma formation above the left knee, was seen on June 30, 1975 and an improvement was noted, and was seen again on July 7, 1975 and at that time discharged from the clinic.  He stated that for these reasons, the Appellant's current left knee condition is less likely than not related to his leg injury during service.  The examiner explained that the Appellant's current condition is more likely related to the natural aging and degenerative process.  

This report is evidence against the Appellant's claim because it tends to show that his left knee disability is not related to his active service.  The Board assigns the report significant probative weight because the reasoning of the examiner is compelling and because the report is consistent with the other evidence of record.  

The Board finds that the April 2010 examination report, the results of medical examinations during service that post-dated injury in service, and the Appellant's reports made in reports of medical history after his in-service left knee injury are more probative than his reports and those of Dr. Barr and Dr. McDaniel made since he filed his claim.  The preponderance of the evidence is unfavorable to the Appellant's claim, and, therefore, his appeal as to entitlement to service connection for a left knee disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Fractured collarbone claim  

In his August 2008 application for disability compensation, the Appellant stated that he suffered a cracked collarbone in June 1975, that he had been treated for this condition from June 1975 to the present and that this treatment was by Dr. McDaniel and at the Fort Sill medical unit.  

The Appellant testified in February 2011 that in the 1990s his training at Fort Sill, Oklahoma involved jumping off of a building with the use of a rope (repelling) and that during this training another soldier accidently hit him in the chest with the butt end of his weapon.  February 2011 transcript, at 6.  He testified that he fell, hit the building, grabbed onto the rope, and was pulled up by another soldier.  Id.  He testified that "[w]hen he pulled me up, I'm hurting and that's when they found I had a fractured collarbone."  Id.  He testified that this condition was aggravated in later training by the carrying of gear, such as a full pack, on his back during marches as well as other military training.  Id. at 6-7.  
There is no mention of any injury of the Appellant's collarbone or any fall during training in any of the service documentation.  

As to his initial report that he cracked his collarbone in June 1975, there is no report of such injury and in September 1979, May 1985, March 1989, and April 1995 reports of medical history he indicated that he did not then have nor had ever had broken bones, bone, joint, or other deformity, or arthritis, rheumatism or bursitis.  Reports of medical examination from those dates indicate normal upper extremities and normal spine and other musculoskeletal system.  There is no mention in any of these documents of a fractured or otherwise injured collarbone.  

Although the Appellant testified in February 2011 that he fractured his collarbone in the 1990s, in the March 1993 and April 1995 reports of medical history he indicated that he did not then have nor had ever had broken bones, bone, joint, or other deformity, or arthritis, rheumatism or bursitis.  Reports of medical examination from those dates indicated normal upper extremities and normal spine and other musculoskeletal system.  There is no mention in any of these documents of a fractured or otherwise injured collarbone.  

Nor is there any mention in private treatment records that the Appellant had ever fractured or otherwise injured his collarbone during service.  There are reports of a painful left shoulder and, given these reports, if the Appellant had ever had an injury of his collarbone during service the Board would expect to find at least a mention of such injury in the context of symptoms involving his upper torso.  In this regard, treatment notes from Dr. Harris note his report of a painful left arm and shoulder in November 2002.  An MRI study was conducted the following month, yielding a report that the changes seen indicated tendinopathy.  He again reported left shoulder pain in October 2003.  

The Board finds that the Appellant is not credible as to his reports of a fractured (or injured) collarbone during service.  This finding is based on his inconsistent statements.  First, when he filed his claim he asserted that he suffered the collarbone fracture in June 1975 but during the 2011 hearing he reported that the injury occurred in the 1990s.  Second, his report in the 1995 report of medical history is inconsistent with his report of a fractured collarbone at any previous time.  As this report was just one month prior to his placement in the retired category of the National Guard, it is inconsistent with his testimony that he fractured his collarbone in the 1990s during National Guard training.  Finally, though not essential to the Board's credibility determination, it does not follow that if he did have a previously fractured collarbone he would not have reported it in the context of seeking treatment for a joint in the same general area, his shoulder.  

The Board therefore concludes that the preponderance of the evidence is against a finding that the Appellant suffered a fracture or other injury of his collarbone during any period of active service.  Hence, his claim of service connection for residuals of a fractured collarbone must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension claim  

Private treatment records reflect the  Appellant is being treated for hypertension; therefore, the record reflects he has a current disability of hypertension.  What remains to be shown is that hypertension was incurred in or aggravated by his service.

In his August 2008 application for disability compensation, the Appellant stated that his high blood pressure began in March 1989 and that he was treated from that date until the present by Dr. McDaniel.  

The Appellant testified in February 2011 that he was struck by lightning in June 1989 while at Fort Chaffee.  February 2011 transcript, at 4.  Specifically, that he was in a foxhole and lightning struck two large poles over the foxholes, he jumped up out of the foxhole and ended up in the dispensary the next morning and was told that he "had been lightning struck."  Id.  He also testified as follows:  

When I got lightning struck, they said I ran for 2 miles.  I didn't know nothing about it, and, ever since then, it seems like things have been going wrong with me.  Like when it starts lightning, I can't even just - - just stand it.  I never have been frightened of lightning or nothing like that.  Now I just want to run in the closet.  

Id. at 10.  

He testified that prior to that time he had not had problems with anxiety or a rapid heartbeat but since then he has had problems with his blood pressure and anxiety.  Id. at 4-5.  He stated that when it starts to lightning he becomes upset and his heart beats faster.  Id. at 5.  This is the only relationship that he has alleged between hypertension and his military service.  

Of record is a DA Form 2173 dated in June 1989 documenting that on June 26, 1989, at Fort Chaffee, Arkansas the Appellant was treated on an outpatient basis for an injury described as "Struck by lightening (sic)."  The form states that this injury was not likely to result in a claim against the government for future medical care and that it occurred on "AT 89."  Details are listed as "patient was struck by lightening (sic) while at Ft. Chaffee for AT 89."  It indicates that the training was active duty for training which began on June 16, 1989 and ended on July 1, 1989.  The document indicates that the Appellant was not absent for duty.  Remarks, clearly provided by the Appellant, were "I was in a fox hold when lighting (sic) struck nearby."  

The earliest evidence that the Appellant had any problems involving his blood pressure is found in June 1984 service treatment records.  On that date he reported that he became dizzy after being out on the ranges all day and that he had only had 2 or 3 canteens full of water all day.  He had a headache and was nauseated.  There is also an individual sick slip that indicates in a remarks section "Dizziness - States blood pressure problems."  He was assessed with heat injury, told to stay in quarters for 12 hours and to have no direct sunlight for 2 days.  He was given intravenous fluids of 1 liter and prescribed Indocin.  His blood pressure was measured as 124 mm Hg. systolic and 68 mm. Hg. diastolic.  

Although this report includes the Appellant's reports of blood pressure problems there is nothing in the report to indicate that he had hypertension at that time or that the heat injury resulted in any permanent disability.  

The earliest report that he had hypertension predates the June 1989 lightning report.  A March 1989 report of medical examination includes in a summary of defects and diagnoses, that the Appellant had hypertension and was at that time under treatment.  In the associated report of medical history, he indicated that he either then had or had previously had high or low blood pressure.  He also indicated that he suffered from heartburn after every meal and that this was relieved by antacids.  

As noted, the Appellant's service has only included ACDUTRA and INACDUTRA.  He has not served on active duty, and has not established any service-connected disability.  Thus, neither the presumption of soundness nor the presumption of aggravation is applicable to the Appellant's case.  See Paulson v. Brown, 7 Vet. App. 66, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  Here, the March 1989 report of medical examination clearly shows that the Appellant had hypertension prior to the lightning strike event.  Thus, in order to establish aggravation of a preexisting condition during a period of ACDUTRA, a claimant has the burden of showing both that he experienced a permanent increase in disability during his period of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010).  

The March 1993 and April 1995 reports of medical examination and reports of medical history do not include any mention of the reported lightning strike.  This tends to show that the Appellant had no reason to believe at those times that he had suffered any injury due to the lightning strike event in June 1989.  

There are numerous post-service private treatment records documenting that the Appellant has hypertension.  None of those records refer to a lightning strike as having anything to do with his hypertension.  This tends to show that prior to filing his claim for VA compensation benefits, the Appellant was not under the impression that the lightning strike event resulted in hypertension.  
In a writing received in October 2009, Dr. McDaniel stated that the  Appellant had been followed at his office since "he was in the National Guard in 1975."  Dr. McDaniel reported that the Appellant "has hypertension."  He stated that the Appellant needed help with treatment and financially.  He also stated that "these problems were all present when pt was in National Guard."  

On its face, this statement from Dr. McDaniel is not evidence tending to show that the Appellant's hypertension permanently increased in severity beyond the natural progress of the condition during a period of active duty for training.  It is therefore not evidence favorable to such a finding.  

In his claim, the Appellant indicated that his hypertension had onset in March 1989 and his treatment records document his report at that time that he was being treated for hypertension.  The only link that the Appellant has asserted between his hypertension and service is the lightning strike near the Appellant's foxhole location.  There is no report from a medical professional that this event had any effect as to hypertension.  

The Board has considered the Appellant's statements of the effect of a lightning strike on his hypertension and concludes that they are not competent evidence.  He has not demonstrated that he has expertise in medical matters.  The question of whether a lightning strike causes hypertension or causes an increase in the severity of hypertension is a question the answer to which is beyond the competence of a layperson.  Although the Appellant reports that he has an increase in anxiety with attendant physiological changes, whether either the initial event or the increase in anxiety and attendant physiological changes caused any permanent increase in his hypertension is not something that is observable by a layperson.  Therefore, the Appellant's statements that he believes the lighting event of June 1989 has aggravated his hypertension are not competent evidence.  

The preponderance of the evidence shows that the Appellant had hypertension prior to the June 1989 lightning event.  There is no competent evidence that the lightning event caused any permanent increase in the severity of hypertension beyond the natural progress of that condition.  The Board therefore concludes that the evidence is against a grant of service connection for hypertension and must deny his appeal as to this issue.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left knee disability is denied.  

Service connection for residuals of a collarbone fracture is denied.  

Service connection for hypertension is denied.  




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


